Ross, J. (dissenting).
I think the power to allow a wife counsel fees in the appellate court in proper cases is vested in the appellate court as an incident to the proper exercise of its jurisdiction, and that it does not come within the jurisdiction of the court from which the appeal is taken to make such allowance. It is provided by section 946 of the Code of Civil Procedure: “ Whenever an appeal is perfected, as provided in the preceding sections of this chapter, it stays all further proceedings in the court below upon the judgment or order appealed from, or upon the matters embraced therein, and releases from levy property which has been levied upon under execution issued upon such judgment; but the court below may proceed upon any other matter embraced in the action, and not affected by the order appealed from.” But, as was said in respect to a similar statute by the Supreme Court of Nevada in Lake v. Lake, 17 Nev. 243, I do not think the grant of power to proceed “ upon any other matter included in the action, and not affected by the judgment or order appealed from,” authorizes the court below to do what it cannot do if no appeal is taken. See also Stafford v. Stafford, 53 Mich. 522; Lake v. Lake, 16 Nev. 369.
For these reasons, I think the petitioner illegally restrained, and that he should be discharged.
Behearing denied.